1
2
3
4                                                            JS-6
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   CARMEN JOHN PERRI, an               Case No.: 2:18-cv-04638-JFK-JEM
     individual,
13
14   Plaintiff,                            ORDER DISMISSAL

15   v.
16
     STEVE’S CHARBURGER #2, a
17   business of unknown form; 1654-58
18   TARLETON, LLC, a California
     limited liability company, an
19   individual; and Does 1-10,
20
                    Defendants.
21
22
23
24
25
26
27
28
1
2          After consideration of the Joint Stipulation for Dismissal filed by Plaintiff
3    CARMEN JOHN PERRI (“Plaintiff”) and STEVE’S CHARBURGER #2, and
4    1654-58 TARLETON, LLC,(“Defendants”), the Court hereby enters a dismissal
5    with prejudice of Plaintiff’s Complaint as to Plaintiff’s First Cause of Action for
6    violation of the ADA and without prejudice as to Plaintiff’s Second Cause of
7    Action for violation of the Unruh Civil Rights Act in the above-entitled action.
8    Each party shall bear his or its own costs and attorneys’ fees.
9          IT IS SO ORDERED.
10
     DATED:       December 13, 2018
11
12
                                      UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               1
